The decision of this cause, according to the opinion, is governed by the judgment in McCall v. Webb, at this term.
CLARK, J., dissents.
We have carefully examined the facts of this case and find them to be substantially the same as those in McCall v. Webb, at this term. This being so, the opinion of the Court in that case must govern our judgment in this case.
The plaintiff is therefore entitled to the office sued for, it being the solicitorship of the Criminal Court of Madison County, and to the fees and emoluments thereof; and the defendant, Zachary, is not entitled to the same, nor to the fees and emoluments of said office. Let the writ issue as prayed for.
Affirmed.
CLARK, J., dissents for reason given in the dissenting opinions inMcCall v. Webb and Abbott v. Beddingfield, at this term.
Overruled: Mial v. Ellington, 134 N.C. 131. *Page 176 
(251)